                        Case 2:16-cv-02242-JAD-BNW Document 25 Filed 10/25/19 Page 1 of 2



                  1     Leslie Bryan Hart, Esq. (SBN 4932)                Amy F. Sorenson, Esq. (SBN 12495)
                        John D. Tennert, Esq. (SBN 11728)                 Erica J. Stutman, Esq. (SBN 10794)
                  2     FENNEMORE CRAIG, P.C.                             Kelly H. Dove, Esq. (SBN 10569)
                        300 E. Second St., Suite 1510                     SNELL & WILMER LLP
                  3     Reno, Nevada 89501                                3883 Howard Hughes Pkwy, Suite 1100
                        Tel: 775-788-2228 Fax: 775-788-2229               Las Vegas, NV 89169
                  4     lhart@fclaw.com; jtennert@fclaw.com               Tel: 702-784-5200 Fax: 702-784-5252
                                                                          asorenson@swlaw.com, estutman@swlaw.com,
                  5     Attorneys for Plaintiffs Federal Housing          kdove@swlaw.com
                        Finance Agency and Federal Home Loan
                  6     Mortgage Corporation                              Attorneys for Plaintiff Federal National
                                                                          Mortgage Association
                  7

                  8
                                                      UNITED STATES DISTRICT COURT
                  9                                        DISTRICT OF NEVADA

                10       FEDERAL HOUSING FINANCE AGENCY,                    CASE NO.: 2:16-cv-02242-JAD-BNW
                         in its capacity as Conservator of Federal
                11       National Mortgage Association and Federal
                         Home Loan Mortgage Corporation;
                12       FEDERAL NATIONAL MORTGAGE                          JOINT INTERIM STATUS REPORT
                         ASSOCIATION; and FEDERAL HOME
                13       LOAN MORTGAGE CORPORATION,

                14                                Plaintiffs,

                15                  vs.

                16       SATICOY BAY, LLC,

                17                                Defendant.

                18
                                   Plaintiffs Federal National Mortgage Association (“Fannie Mae”) and Federal Housing
                19
                        Finance Agency, as Conservator of Fannie Mae (“FHFA,” or the “Conservator”), and Defendant
                20
                        Saticoy Bay, LLC (“Saticoy”), by and through their undersigned counsel, submit this interim
                21
                        status report pursuant to LR 26-3 and the Court’s Discovery Plan and Scheduling Order (ECF
                22
                        No. 23).
                23
                                   1.     Trial Length Estimate: Plaintiffs and Defendant currently estimate that the trial
                24

                25      can be completed in approximately 2 days, if necessary at all.

                26                 2.     Available Dates for Trial: Plaintiffs and Defendant are available for trial the

                27      weeks of July 20, 2020; July 27, 2020; and August 3, 2020.
                28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510
 RENO, NEVADA 89501
                        15281886
    (775) 788-2200
                        Case 2:16-cv-02242-JAD-BNW Document 25 Filed 10/25/19 Page 2 of 2



                1                  3.     Potential Effect of Substantive Motions: Plaintiffs believe that a ruling on a
                2       forthcoming dispositive motion may eliminate the need for trial.
                3
                                   DATED this 24th day of October, 2019.
                4

                5       FENNEMORE CRAIG, P.C.                                  SNELL & WILMER LLP

                6
                        By:      /s/ Leslie Bryan Hart                         By:     /s/ Erica J. Stutman
                7             Leslie Bryan Hart, Esq. (SBN 4932)                     Amy F. Sorenson, Esq. (SBN 12495)
                              John D. Tennert, Esq. (SBN 11728)                      Erica J. Stutman, Esq. (SBN 10794)
                8
                              300 E. Second St., Suite 1510                          Kelly H. Dove, Esq. (SBN 10569)
                9             Reno, Nevada 89501                                     3883 Howard Hughes Pkwy, Suite 1100
                              Tel: 775-788-2228 Fax: 775-788-2229                    Las Vegas, NV 89169
              10              lhart@fclaw.com; jtennert@fclaw.com                    Tel: 702-784-5200 Fax: 702-784-5252
                                                                                     asorenson@swlaw.com,
              11        Attorneys for Plaintiffs Federal Housing                     estutman@swlaw.com,
                        Financing Agency and Federal Home Loan                       kdove@swlaw.com
              12
                        Mortgage Corporation
              13                                                               Attorneys for Plaintiff Federal National
                                                                               Mortgage Association
              14
                        ROGER P. CROTEAU & ASSOCIATES,
              15        LTD.
              16
                        By: /s/ Timothy Rhoda
              17             Roger P. Croteau, Esq. (SBN 4958)
                             Timothy Rhoda, Esq. (SBN 7878)
              18             9120 West Post Road, Suite 100
                             Las Vegas, NV 89148
              19             Tel: (702) 254-7775 Fax: (702) 228-7719
              20             rcroteau@croteaulaw.com
                             tim@croteaulaw.com
              21        Attorneys for Defendant Saticoy Bay

              22

              23

              24

              25

              26

              27

              28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510
 RENO, NEVADA 89501
                                                                           2
    (775) 788-2200      15281886
